Case: 12-15432   Date Filed: 05/29/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-15432
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:09-cv-00142-DHB-WLB



AYANNA WIGGINS,

                                                           Plaintiff-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF THE ARMY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (May 29, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-15432       Date Filed: 05/29/2013       Page: 2 of 5


       Ayanna Wiggins appeals the district court’s grant of summary judgment in

favor of the Secretary of the United States Army (Army) in her employment

discrimination and retaliation suit under Title VII of the Civil Rights Act of 1964

(Title VII), 42 U.S.C. § 2000e-16. 1 Wiggins claims the Army’s proffered

legitimate reasons for terminating her—failure to complete an assigned project and

failure to comply with the internal publication deadlines of the magazine for which

she served as editor—were pretexts for race discrimination or retaliation. Upon

review, we affirm.

       We review a district court’s grant of summary judgment de novo, viewing all

facts in the light most favorable to the non-moving party, and drawing all

inferences in his favor. Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305,

1311 (11th Cir. 2001). “Summary judgment is only proper if there are no genuine

disputed issues of material fact, and the moving party is entitled to judgment as a

matter of law.” Id. The plaintiff must present more than the “mere existence of a

scintilla of evidence . . . there must be evidence on which the jury could reasonably

find for the plaintiff.” Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2512

(1986).


1
  In her amended complaint, Wiggins also alleged discrimination under 42 U.S.C. §§ 1981 and
1983, and a racially hostile work environment. The district court later dismissed the §§ 1981 and
1983 claims and granted summary judgment to the Army with respect to the racially hostile work
environment claim. As Wiggins does not challenge these rulings on appeal, they are deemed
abandoned. See Denney v. City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001) (deeming
claims that the plaintiff failed to brief on appeal abandoned).
                                               2
              Case: 12-15432     Date Filed: 05/29/2013    Page: 3 of 5


      Title VII requires the federal government to make all personnel actions

affecting employees in the military departments free of discrimination based on

race. 42 U.S.C. § 2000e-16(a); 5 U.S.C. § 102. Title VII also makes it unlawful

for a private employer to retaliate against an employee because she has opposed an

unlawful employment practice. 42 U.S.C. § 2000e-3(a). We have noted that

§ 2000e-16 was intended “to make Title VII applicable in the federal workplace to

the same extent that it was already applicable in the non-federal workplace.”

Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1243 (11th Cir. 1998).

      Where the plaintiff presents circumstantial evidence, a court may use a

three-step burden-shifting framework to analyze her case. E.E.O.C. v. Joe’s Stone

Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002) (applying the framework to a

Title VII discrimination case); Goldsmith v. City of Atmore, 996 F.2d 1155, 1162-

63 (11th Cir. 1993) (applying the framework to a Title VII retaliation case). Under

that framework, if a plaintiff establishes a prima facie case of discrimination or

retaliation, and the employer articulates a legitimate, non-discriminatory or non-

retaliatory reason for its employment action, then the plaintiff must show the

reason proffered by the defendant was not the true one, but was more likely a

pretext for discrimination or retaliation. McDonnell Douglas Corp. v. Green, 93 S.

Ct. 1817, 1824 (1973).




                                          3
                Case: 12-15432       Date Filed: 05/29/2013       Page: 4 of 5


       A plaintiff can demonstrate pretext either directly by persuading the court

that a discriminatory or retaliatory reason “more likely motivated the employer,” or

indirectly by showing “the employer’s proffered explanation is unworthy of

credence.” Texas Dep’t of Cmty. Affairs v. Burdine, 101 S. Ct. 1089, 1095 (1981).

When considering whether the basis for an employee’s termination was merely

pretext, the proper inquiry is whether the decisionmaker believed the employee

was guilty of misconduct and whether that belief was the reason for the employee’s

discharge. Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991).

       The district court did not err in granting summary judgment to the Army on

Wiggins’ discrimination and retaliation claims. Although Wiggins established a

prima facie case of discrimination and retaliation, the Army proffered legitimate,

non-discriminatory and non-retaliatory reasons for the adverse actions. Wiggins

has not provided any evidence that her supervisors were motivated by anything

other than her failure to complete the project and her inability to meet deadlines. It

was undisputed that the project was assigned to Wiggins, and that Wiggins did not

complete it. 2 Wiggins also concedes she failed to meet several deadlines.

Although Wiggins feels unfairly blamed for the missed deadlines and project, our

inquiry centers on the employer’s beliefs, not the employee’s beliefs. Elrod, 939


2
  Wiggins disputes the authenticity of an e-mail sent from her supervisor with regard to the
project. Even ignoring the disputed e-mail, however, the other e-mails between Wiggins and her
supervisor did not forbid Wiggins from getting the materials she needed to complete the project.
                                               4
              Case: 12-15432       Date Filed: 05/29/2013   Page: 5 of 5


F.2d at 1470. We cannot second-guess the correctness of the Army’s decision to

hold her accountable for this conduct. See Rojas v. Florida, 285 F.3d 1339, 1342

(11th Cir. 2002) (cautioning that a court “must be careful not to allow Title VII

plaintiffs simply to litigate whether they are, in fact, good employees”).

      Wiggins offers evidence that her supervisor treated her differently than her

co-workers as evidence of pretext. However, the Army provided evidence that it

subjectively believed Wiggins was responsible for completing assigned projects

and meeting the internal publication deadlines, and Wiggins admitted to failing to

complete an assigned project and to failing to meet the deadlines. Elrod, 939 F.2d

at 1470. Wiggins’ “scintilla” of evidence is not enough to outweigh the Army’s

evidence that her termination was neither discriminatory nor retaliatory. Liberty

Lobby, Inc., 106 S. Ct. at 2512.

      AFFIRMED.




                                           5